Exhibit 10.3

THIRD AMENDMENT TO

SENIOR SECURED TERM LOAN CREDIT AGREEMENT

This THIRD AMENDMENT TO SENIOR SECURED TERM LOAN CREDIT AGREEMENT, dated as of
July 30, 2020 (this “Third Amendment”), is made by and among U.S. Well Services,
LLC, a Delaware limited liability company (the “Borrower”), U.S. Well Services,
Inc., a Delaware corporation (the “Parent”), USWS Fleet 10, LLC, a Delaware
limited liability company (“USWS Fleet 10”), USWS Fleet 11, LLC, a Delaware
limited liability company (“USWS Fleet 11”, together with USWS Fleet 10, the
“Subsidiary Guarantors”), USWS Holdings LLC, a Delaware limited liability
company (the “Holdings”, together with the Parent, the Borrower and the
Subsidiary Guarantors, the “Loan Parties” and each a “Loan Party”), CLMG Corp.,
as Administrative Agent (the “Administrative Agent”), CLMG Corp., as Term Loan
Collateral Agent (the “Collateral Agent”, and together with the Administrative
Agent, the “Agents”), and the Lenders (defined below) party hereto as
signatories, and is made with reference to that certain Senior Secured Term Loan
Credit Agreement, dated as of May 7, 2019 (as may be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among the Loan Parties, the Collateral Agent, the Administrative Agent, the
lenders party thereto (the “Lenders”), and certain other financial institutions
party thereto from time to time.  Capitalized terms used herein without
definition shall have the meaning assigned to such terms in the Credit
Agreement.

RECITALS:

WHEREAS, the Loan Parties have informed the Administrative Agent and Lenders
that the Borrower applied for loans from Bank of America, N.A. (the “PPP
Lender”) under the “Paycheck Protection Program” in accordance with the terms of
the Small Business Act (as defined below) and the CARES Act (as defined below),
and that the Borrower has executed and delivered to the PPP Lender that certain
Promissory Note dated July 23, 2020, in the original principal amount of
$10,000,000.00, pursuant to which the PPP Lender has made an unsecured loan to
the Borrower, all on the terms and conditions set forth therein;

WHEREAS, the Loan Parties have requested that the Administrative Agent and
Lenders (i) consent to the incurrence of debt under the PPP Loan (as defined
below) and (ii) make certain modifications to the Credit Agreement, and
Administrative Agent and Lenders have agreed to the foregoing requests of the
Loan Parties, in each case on the terms and conditions set forth herein;

WHEREAS, the Loan Parties have furnished Administrative Agent with a copy of
that certain Turbine Rental and Services Agreement entered into by the Borrower
as lessor with Energy Rental Solutions, LLC, a Texas limited liability company
(the “Lessee”) dated as of June 19, 2020 (the “Turbine Rental and Services
Agreement”) pursuant to which the Borrower leased and deployed that certain
turbine generator and related titled equipment (the “Leased Equipment”) for
peaking power and other power generation needs to the Lessee in Mexicali, Mexico
(the entering into such Turbine Rental and Services Agreement and consummation
of the such transactions collectively, the “Turbine Lease Transaction”).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

agreement:

SECTION 1.Amendments to Credit Agreement.

(a)Section 1.01 of the Credit Agreement is amended to add the following new
defined terms in their appropriate alphabetical order:

10660643v3

--------------------------------------------------------------------------------

 

“Allowable Uses” means the “Allowable Uses of Covered Loans” set forth in
Section 7(a)(36)(F) of the Small Business Act, as in effect on the date hereof.

“CARES Act” means The Coronavirus Aid, Relief, and Economic Security Act of
2020, as amended from time to time, and applicable rules and regulations
thereunder, and any successor to such statute, rules or regulations.  Any
reference herein to a specific section, rule, or regulation of the CARES Act
shall be deemed to include any corresponding provisions of future law.

“PPP Loan” means the unsecured loan made pursuant to the “Paycheck Protection
Program” of the Small Business Act and the CARES Act to the Borrower under that
certain Promissory Note dated July 23, 2020, executed by the Borrower and made
payable to Bank of America, N.A., as lender, in the original principal amount of
$10,000,000.00.

“Small Business Act” means the Small Business Act (15 U.S.C. 636(a)) after
giving effect to the implementation of the CARES Act and any current or future
regulations or official interpretations thereof.

“Third Amendment” means the Third Amendment to the Senior Secured Term Loan
Credit Agreement, dated July 30, 2020, among the Loan Parties, the Agents and
the Lenders.

(b)Section 5.01(h) of the Credit Agreement is amended to add a new subsection
(v) at the end of such Section as follows:

 

“(v)

Use, operate or deploy any Collateral or any portion thereof, at any time,
solely for use, lease or deployment in connection with oil and gas fracking or
exploration (and for no other purpose unless otherwise expressly consented to by
the Administrative Agent in writing) and, in any event, consistent with the
business of the Loan Parties conducted as of the Effective Date; provided that,
in any event, all such Collateral shall be, and shall continue to be, (1)
maintained and used in good working order and condition, ordinary wear and tear
excepted, and in accordance with Prudent Industry Practice standards and in
compliance with the Frac Fleet Preservation Program and any other requirement
hereunder, and (2) at all times remain stored, located or deployed solely within
the continental United States of America (excluding the Turbine Lease
Transaction which is defined in and governed by the terms and conditions in the
Third Amendment and, at all times, subject to Section 3 of the Third
Amendment).”

(c)Section 5.01 of the Credit Agreement is amended to add a new subsection (t)
at the end of such section as follows:

“(t)PPP Loan.

(i) Use best efforts to apply the proceeds of the PPP Loan first to Allowable
Uses that qualify the PPP Loan for forgiveness under Section 1106 of the CARES
Act, and second, to other Allowable Uses, (ii) promptly apply for and file all
documentation necessary to qualify the PPP Loan for forgiveness under Section
1106 of the CARES Act, and (iii) keep detailed records of the Borrower’s
utilization of the proceeds of the PPP Loan.

 

(ii)

Will (i) use commercially reasonable efforts to satisfy the requirements for
forgiveness of the PPP Loan, or the largest amount of the PPP Loan as is
permitted under

Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 2

2

--------------------------------------------------------------------------------

 

 

the CARES Act, as set forth in Section 1106 of the CARES Act, and (ii) promptly
file a request for loan forgiveness with respect to the PPP Loan in accordance
with the CARES Act and Small Business Act.

(iii)Will promptly provide Administrative Agent with copies of all material
correspondence and documentation regarding the PPP Loan.”

(d)Section 5.02(b) of the Credit Agreement is amended to (i) delete the “and” at
the end of subsection (xi), (ii) delete the period at the end of subsection
(xii) and replace it with “;”, and (iii) add new subsections (xiii) and (xiv) as
follows:

“(xiii)the PPP Loan, as in effect on July 23, 2020; and

(xiv)trade payables overdue (unless being contested in good faith by appropriate
proceedings for which reserves and other appropriate provisions, if any,
required by GAAP shall have been made) by more than one-hundred and twenty (120)
days but less than one-hundred eighty (180) days incurred in the ordinary course
of such Person’s business, or such longer period as is approved in writing by
the Administrative Agent from time to time.”

(e)Section 5.02(j) of the Credit Agreement is amended and restated as follows:

“(j)Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt that is expressly
subordinated to the Obligations hereunder, or that is secured and the Liens
securing such Debt rank behind the Liens created by the Term Loan Collateral
Documents, or permit any of its Subsidiaries to do any of the foregoing, in each
case, except (a) the prepayment of Loans in accordance with the terms of this
Agreement, (b) the prepayment of Credit Extensions in accordance with (and as
defined in) the term of the ABL Credit Agreement as in effect on the date
hereof, provided that this limitation shall not apply to mandatory or voluntary
payments or prepayments of Debt (a) under the ABL Facility, (b) permitted under
Section 5.02(b)(iii) or (v), (c) solely in the case of the Equipment Finance
SPVs, the prepayment of Non-Lender Financed Capitalized Leases or Non-Lender
Financed Equipment Financings solely with the proceeds of internally generated
cash by such Equipment Finance SPV, (d) with Distributable Cash, or (e)
forgiveness of all or any portion of the PPP Loan in accordance with Section
5.01(t) or the mandatory prepayment of any portion of the PPP Loan using  only
the proceeds of the PPP Loan if required by the CARES Act.”

(f)Section 6.01(c) of the Credit Agreement is amended by inserting the words
“Section 3 of the Third Amendment” after the phrase “or Section 5.03(a)” and
prior to the “;”:

(g)Notwithstanding anything in the Credit Agreement and the other Loan Documents
to the contrary, the Administrative Agent, Lenders, and the Loan Parties
acknowledge and agree that, for all purposes under the Credit Agreement and the
other Loan Documents:  

(i)the proceeds of the PPP Loan shall be disregarded for purposes of any
mandatory prepayment under Section 2.04(b)(iii) and Section 2.04(b)(vii) of the
Credit Agreement;

Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 3

3

--------------------------------------------------------------------------------

 

(ii)neither the incurrence of the PPP Loan nor any forgiveness of all or any
portion of the PPP Loan shall, or shall be deemed to, result in any increase to
net income or AGCE EBITDA under the Loan Documents;

(iii)at all times during the term of the Credit Agreement, any and all proceeds
of the PPP Loan shall be disregarded in any determination of the aggregate cash
available in or the unrestricted cash of the Loan Parties held in deposit
accounts for any purpose under the Loan Documents; and

(iv)the Borrower may open and maintain one or more new deposit accounts
containing only the proceeds of PPP Loan, which deposit accounts shall not be
required to be subject to an Account Control Agreement.

SECTION 2.Condition to Effectiveness.

This Third Amendment shall become effective as of the date hereof (“Third
Amendment Effective Date”) only upon (a) due execution of this Third Amendment
by the Borrower, Administrative Agent, Collateral Agent, and the Lenders party
hereto; (b) receipt of a certificate from the Responsible Officer  (the
“Officer’s Certificate”) certifying as to a true, correct and complete copy of
the Turbine Rental and Services Agreement attached thereto and that there exists
no default under the Turbine Rental and Services Agreement and which is in form
and substance reasonably acceptable to Administrative Agent; and (c) payment, in
full of the reasonable and documented out-of-pocket attorney’s fees incurred by
the Administrative Agent.

Covenants

.  

 

(a)

In addition to and without limitation of all the covenants of each Loan Party in
the Credit Agreement and the other Loan Documents, all of which are hereby
reiterated, reaffirmed and reinstated, for and in consideration of the
amendments provided hereby by the Administrative Agent, the Collateral Agent and
the Lenders, each Loan Party hereby covenants that it shall, from and after the
date hereof until a Repayment Event has occurred:

(i)strictly (not merely substantially) (A) enforce such Turbine Rental and
Services Agreement against the Lessee, and (B) cause such Lessee to perform and
observe all Contractual Obligations thereunder (including the timely dispatch
and return of the Leased Equipment upon expiration of such agreement);

(ii)cause the Leased Equipment to be returned to the continental United States
of America in good working order and condition, usable in the ordinary course of
business, and otherwise in at least the same condition, subject to ordinary wear
and tear, as such Leased Equipment was in prior to the initial effectiveness of
the Turbine Rental and Services Agreement by no later than October 15, 2020 (the
“Return Date”);

(iii)ensure and procure, at all times (including during the term of the Turbine
Rental and Services Agreement), that the Leased Equipment is maintained in
accordance with all requirements under the Frac Fleet Preservation Program and
any other requirement set out in the Credit Agreement;

Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 4

4

--------------------------------------------------------------------------------

 

(iv)deliver, as soon as available and in any event within ten (10) Business Days
(or such longer period as the Administrative Agent may agree in its discretion)
of the Third Amendment Effective Date, to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent:

(A)letters from the Borrower’s insurance brokers or insurers stating with
respect to each such insurance policy set out in this Section 3, that (1) such
policy has been in full force and effect as of a date not later than June 19,
2020 (other than the Comprehensive Mobile Assets Insurance - Political Risks
policy which was in effect as of July 3, 2020), (2) all premiums theretofore due
and payable thereon have been paid, and (3) the underwriters of such insurance
have agreed that the policies, when issued, will contain the provisions required
under Section 5.01(d) of the Credit Agreement;

(B)promptly upon receipt from the insurance broker or insurer, and in any event
within ten (10) Business Days (or such longer period as the Administrative Agent
may agree in its discretion) of the Third Amendment Effective Date, copies of
all certificates, agreements and documents representing the policies,
endorsements, and other documents required under Section 5.01(d) of the Credit
Agreement in effect as of the Third Amendment Effective Date (including with
respect to the Leased Equipment), accompanied by a certificate of the Borrower
signed by a Responsible Officer of the Borrower certifying that the copies of
each of the policies, endorsements and other documents delivered pursuant to
this Section 3 are true, correct and complete copies thereof (except that, the
final Comprehensive Mobile Assets Insurance - Political Risks policy is required
to be furnished promptly when issued/received, but in any event no later than
twenty (20) calendar days of the Third Amendment Effective Date);

(C)evidence in form and substance reasonably satisfactory to the Lenders
confirming that such required insurance is in full force and effect in
accordance with the terms of the Credit Agreement; and

(D)to the extent any of the foregoing policies, endorsements and other documents
are different from those previously delivered to the Administrative Agent on the
Effective Date (the “Credit Agreement Effective Date”), a written explanation of
any amendments, adjustments, differences, variance, inconsistencies, or other
modifications, of the same;

(v)within thirty (30) Business Days of the Return Date, cause, at Borrower’s own
cost and expense, for the Leased Equipment to be examined in accordance with
Prudent Industry Practice standards and to furnish the Administrative Agent a
report certifying that the Leased Equipment is in good working order and
condition and usable in the ordinary course of business and in compliance with
the requirements of the Credit Agreement and Frac Fleet Preservation Program
such that it complies with the requirements under Section 5.01(h) of the Credit
Agreement; and

(vi)not to enter into any amendment, restatement, renewal, extension or other
modification of such Turbine Rental and Services Agreement (including any
renewal and/or extension of its term, scheduled termination date, the provision
requiring the Lessee to return of the Leased Equipment by September 30, 2020
(subject to applicable transportation period provided in the Turbine Rental and
Services Agreement and in any event no later than the Return Date), and any
other milestone or provision thereunder), and the Loan Parties expressly agree
that upon the expiration of such Turbine Rental and Services Agreement in
accordance with its terms (or any

Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 5

5

--------------------------------------------------------------------------------

 

early termination thereof), such agreement shall terminate and be of no further
force nor effect, and shall not be extended nor renewed) and/or enter into any
other similar turbine rental and services agreement, in each case, without the
consent of the Required Lenders; and

 

(b)

The Loan Parties hereby expressly acknowledge and agree that, in the event of
(i) any condition described in this Third Amendment not being satisfied in full
(for any reason or for none) on or prior to the expiration of any applicable
time period, or (ii) any Loan Party’s failure at any time to perform or observe
any term, representation, covenant or agreement described herein, each such
event shall constitute an “Event of Default” under the Credit Agreement.

REPRESENTATION AND WARRANTY

.  

Each Loan Party hereby represents and warrants to the Administrative Agent,
Collateral Agent, and Lenders party hereto that (i) after giving effect to this
Third Amendment all representations and warranties of each Loan Party contained
in Article IV of the Credit Agreement are true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or similar qualifier, in
which case, it shall be true and correct in all respects) on and as of the date
of this Third Amendment as if made on and as of the date of this Third Amendment
(or if stated to have been made at an earlier date, were true and correct in all
material respects as of such earlier date);(ii) as of the Third Amendment
Effective Date, the Turbine Rental and Services Agreement has not been amended
or otherwise modified from the form attached to the Officer’s Certificate and
there exists no default under the Turbine Rental and Services Agreement; and
(iii) as of the Third Amendment Effective Date, no Default or Event of Default
has occurred and is continuing.

SECTION 5.Effect on and ratification of LOAN Documents.

 

(a)

Ratification of Transaction Documents.  The Credit Agreement, Loan Documents and
all related ancillary and collateral documentation shall remain in full force
and effect and are hereby ratified, reaffirmed, and confirmed. In addition, all
terms, conditions, covenants, representations and warranties contained in the
Credit Agreement and other Loan Documents, and all rights of the Lenders and the
Administrative Agent, shall remain in full force and effect, and all of the
Obligations remain in full force and effect.  Each of the Borrower and the other
Loan Parties hereby confirms that no such party has any right of setoff,
recoupment or other offset with respect to any of the Obligations.

 

(b)

Ratification of Term Loan Collateral Documents. Each of the Loan Parties party
to the Term Loan Collateral Documents and the other Loan Documents (i)
acknowledges and agrees that all of its pledges, grants of security interests
and Liens and other obligations under the Term Loan Collateral Documents and the
other Loan Documents to which it is a party are reaffirmed, and remain in full
force and effect on a continuous basis, (ii) reaffirms (x) each Lien granted by
it to the Administrative Agent and/or Collateral Agent for the benefit of the
Secured Parties and (y) the guaranties made by it pursuant to the Loan Documents
and such Liens and guaranties are, and shall remain in full force and effect on
and after the Credit Agreement Effective Date and Third Amendment Effective
Date, and (iii) acknowledges and agrees that the grants of security interests
and Liens by and the guaranties of the Loan Parties contained in the Term Loan
Collateral Documents are, and shall remain, in full force and effect on and
after the Credit Agreement Effective Date and Third Amendment Effective Date.

Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 6

6

--------------------------------------------------------------------------------

 

 

(c)

No Other Amendment or Waiver.  Except as specifically set forth herein, the
execution, delivery and performance of this Third Amendment shall not constitute
a waiver of any provision of, or operate as a waiver of any right, power or
remedy of any Agent or Lender under the Loan Documents.  The waivers contained
herein are each limited to the specific provisions and circumstances described
and shall not be deemed to prejudice any rights not specifically addressed
herein which any Agent or any Lender may now have or may have in the future
under any Loan Document.

 

(d)

Loan Documents. This Third Amendment shall be a Loan Document under the Credit
Agreement.

SECTION 6.RELEASE.

AS A MATERIAL INDUCEMENT TO THE LENDERS, THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THIS THIRD AMENDMENT, THE BORROWER, ON BEHALF
OF ITSELF AND ITS OWNERS, SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES WHETHER
OR NOT A PARTY HERETO (THE BORROWER, SUCH OWNERS, SUCCESSORS, ASSIGNS AND LEGAL
REPRESENTATIVES BEING REFERRED TO HEREIN COLLECTIVELY AND INDIVIDUALLY, AS
“OBLIGORS, ET AL.”), AUTOMATICALLY, AND WITHOUT FURTHER ACTION BY ANY PERSON,
HEREBY FULLY, FINALLY AND COMPLETELY RELEASE AND FOREVER DISCHARGE EACH LENDER,
COLLATERAL AGENT AND ADMINISTRATIVE AGENT, AND THEIR RESPECTIVE SUCCESSORS,
ASSIGNS, AFFILIATES, SUBSIDIARIES, PARENTS, OFFICERS, SHAREHOLDERS, DIRECTORS,
EMPLOYEES, ATTORNEYS AND AGENTS, PAST, PRESENT AND FUTURE, AND THEIR RESPECTIVE
HEIRS, PREDECESSORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY AND INDIVIDUALLY,
“LENDER, ET AL.”) OF AND FROM ANY AND ALL CLAIMS, CONTROVERSIES, DISPUTES,
LIABILITIES, OBLIGATIONS, DEMANDS, DAMAGES, EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES), DEBTS, LIENS, ACTIONS AND CAUSES OF
ACTION OF ANY AND EVERY NATURE WHATSOEVER RELATING TO THE FACILITIES AND/OR THE
LOAN DOCUMENTS, AND WAIVE AND RELEASE ANY DEFENSE, RIGHT OF COUNTERCLAIM, RIGHT
OF SET‑OFF OR DEDUCTION TO THE PAYMENT OF THE OBLIGATIONS WHICH OBLIGORS, ET AL.
NOW HAVE OR MAY CLAIM TO HAVE AGAINST ANY LENDER, ET AL., IN EACH CASE ARISING
OUT OF, CONNECTED WITH OR RELATING TO ANY AND ALL ACTS, OMISSIONS OR EVENTS
OCCURRING PRIOR TO THE EXECUTION OF THIS THIRD AMENDMENT.

SECTION 7.INDEMNIFICATION.

WITHOUT LIMITING ANY OF THE AGENT’S OR LENDERS’ RIGHTS, OR THE LOAN PARTIES’
OBLIGATIONS, UNDER SECTION 9.04  OF THE CREDIT AGREEMENT (WHICH THE BORROWER AND
THE OTHER LOAN PARTIES HEREBY RATIFY, REITERATE AND  RECONFIRM), THE LOAN
PARTIES HEREBY AGREE TO INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS EACH AGENT,
EACH LENDER, EACH OF THEIR AFFILIATES AND THE RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, TRUSTEES, AGENTS AND ADVISORS OF EACH OF THE FOREGOING (EACH, AN
“INDEMNIFIED PARTY”) FROM AND AGAINST, AND SHALL PAY ON DEMAND, ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL) THAT MAY BE INCURRED BY OR
ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF
OR IN CONNECTION WITH OR BY REASON OF

Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 7

7

--------------------------------------------------------------------------------

 

(INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION
OR PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH) THIS THIRD
AMENDMENT, THE TURBINE RENTAL AND SERVICES AGREEMENT AND THE TURBINE LEASE
TRANSACTION AND/ OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 8.Governing Law.

THIS THIRD AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS THIRD AMENDMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

SECTION 9.WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER HEREOF.  THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY RELIED ON
THIS WAIVER IN ENTERING INTO THIS THIRD AMENDMENT, AND THAT EACH WILL CONTINUE
TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO
FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT
BE MODIFIED EITHER ORALLY OR IN WRITING OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION AND EXECUTED BY EACH OF THE PARTIES
HERETO, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO.  IN THE EVENT OF LITIGATION, THIS THIRD
AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

SECTION 10.Counterparts.

This Third Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of an executed counterpart to this Third Amendment by
facsimile transmission or electronic transmission in “.pdf” format shall be as
effective as delivery of a manually signed original.

SECTION 11.MISCELLANEOUS.

This Third Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect

Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 8

8

--------------------------------------------------------------------------------

 

to the subject matter hereof.  Capitalized terms defined herein in the
preliminary statements and/or recitals shall be incorporated as if set out in
full in the operative provisions hereunder. Section 1.04 of the Credit Agreement
is hereby incorporated herein as if set out in full hereunder, mutatis mutandis.

[Signature Pages Follow]




Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 9

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

U.S. Well Services, LLC, as Borrower

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer

 

 




Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 10

10

--------------------------------------------------------------------------------

 

U.S. Well Services, Inc., as Parent

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer




Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 11

11

--------------------------------------------------------------------------------

 

USWS Holdings LLC, as Holdings

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer




Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 12

12

--------------------------------------------------------------------------------

 

USWS Fleet 10, LLC, as Subsidiary Guarantor

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer




Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 13

13

--------------------------------------------------------------------------------

 

USWS Fleet 11, LLC, as Subsidiary Guarantor

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer

 

 




Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 14

14

--------------------------------------------------------------------------------

 

CLMG Corp., as Administrative Agent

By:/s/ James Erwin

Name:James Erwin

Title:President

 




Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 15

15

--------------------------------------------------------------------------------

 

CLMG Corp., as Collateral Agent

By:/s/ James Erwin

Name:James Erwin

Title:President

 




Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 16

16

--------------------------------------------------------------------------------

 

Acknowledged and agreed as of the day and year first written above:

 

LNV Corporation, as Lender

By:/s/ James Erwin

Name:James Erwin

Title:Authorized Signatory

 




Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 17

17

--------------------------------------------------------------------------------

 

Acknowledged and agreed as of the day and year first written above:

 

LPP Mortgage, Inc., as Lender

By:/s/ James Erwin

Name:James Erwin

Title:Authorized Signatory

 

Third Amendment by and among U.S. Well Services, LLC, U.S. Well Services, Inc.,
USWS Fleet 10, LLC, USWS Fleet 11, LLC and USWS Holdings LLC and CLMG Corp., as
Administrative Agent and Term Loan Collateral Agent and the Lenders party
thereto

Page 18

18